Citation Nr: 0708872	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-20 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for status post soft tissue 
mass removal, distal right thigh, medial aspect, with 
sequelae including a disfiguring scar, soft tissue loss of 
the leg, and pain (claimed as a right knee and thigh 
disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran had active service from November 1993 to June 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  

In her substantive appeal to the Board, received in July 
2003, the veteran requested a travel board hearing.  A travel 
board hearing was scheduled for the veteran before a Veterans 
Law Judge at the San Antonio RO on November 13, 2006.  
Although the veteran was notified of the time and date of the 
hearing by mail, she failed to appear and neither furnished 
an explanation for her failure to appear nor requested a 
postponement or another hearing.  Pursuant to 38 C.F.R. § 
20.704(d), when an appellant fails to appear for a scheduled 
hearing and has not requested a postponement, the case will 
then be processed as though the request for a hearing had 
been withdrawn.  Accordingly, the Board will proceed with 
consideration of this appeal based on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for status post soft 
tissue mass removal, distal right thigh, medial aspect, with 
sequelae including a disfiguring scar, soft tissue loss of 
the leg, and pain (claimed as a right knee and thigh 
disability).  In her notice of disagreement, received by VA 
in May 2003, the veteran contends that she has been 
experiencing pain in her knee and thigh area since 1994.  

The veteran's enlistment examination report, dated in April 
1993, is negative for knee and thigh complaints.  In a 
February 1994 treatment report, the veteran complained of 
constant pain in both of her knees for the past week.  The 
veteran stated that her knees were swollen the previous night 
after a physical training run.  Following an examination, the 
assessment was retropatellar pain syndrome.  There is no 
separation examination on file, nor are there further service 
medical records (SMRs) indicating complaints or treatment for 
knee or thigh pain.  (It is noted that the claims file has 
been rebuilt.)

A May 1999 report from the VA Laredo outpatient clinic 
indicates that the veteran complained of right knee pain.  On 
a January 2000 private x-ray report, the veteran reported 
pain in the medial aspect of her right knee and thigh for 
four years.  An MRI of the distal right thigh/knee revealed a 
growth in the distal aspect of the right vastus medialis 
muscle.  In February 2000, the veteran had surgery at a 
private hospital to remove a right vastus medialis 
intramuscular lipoma.  

In March 2006, an examiner at QVC Medical Services rendered 
an opinion in response to the question posed by VA, is it at 
least as likely as not that the above condition (soft tissue 
mass removal from the right distal thigh) was incurred in or 
aggravated by the veteran's active military duty?  The 
examiner's response, in relevant part, was:

1.	There is no doubt that this woman had complaints 
of right distal medial thigh pain starting 
around 1999. . .  
2.	There is no service documentation of the right 
knee or right lower extremity complaint. 
Although it is understood that this tumor could 
have been present for a long, long time, the 
origin of this lipoma cannot be attributed to 
the veteran's military service. The veteran's 
military service is unlikely to have been an 
aggravating factor for the growth of her tumor.

The Board notes that despite listing the veteran's SMRs as 
evidence he reviewed, the QTC examiner did not mention the 
February 1994 service medical record wherein the veteran 
complained of knee pain.  Further, the Board notes that while 
the examiner's opinion seems to indicate that the lipoma 
could have been present during the veteran's period of 
service, he finds that it cannot be attributed to her 
military service because her service is unlikely to have been 
an aggravating factor for the growth of her tumor.  Service 
connection, however, can be granted for a condition that is 
incurred in service, and the examiner did not address this 
possibility in his opinion.  Therefore, the Board finds that 
March 2006 QTC examination was inadequate and the veteran 
should be afforded another examination with a nexus opinion, 
as there is insufficient medical evidence on file to decide 
the claim.  38 C.F.R. §§ 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA or QTC examination, whichever is 
most feasible.

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report 
must include responses to the each of 
the following items:

a.	Following a physical 
examination, state whether the 
veteran has a chronic disability of 
the right knee and thigh.  In 
addition, any residuals of a right 
thigh lipoma should be clearly 
identified.

b.	Based on a review of the claims 
folder and the examination findings, 
address the following matters - 
state a medical opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that any 
identified disability of the right 
knee and/or thigh is related to a 
disease or injury in service to 
include right knee and thigh 
problems noted in a February 1994 
service medical record.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against 
it.)  With specific regard to 
residuals of a right thigh lipoma, 
provide an opinion as to whether it 
is at least as likely as not that 
such had its onset during service 
(November 1993 to June 1998).

2.  After an appropriate period of time 
or after the veteran indicates that she 
has no further evidence to submit, the 
veteran's claim of service connection for 
status post soft tissue mass removal, 
distal right thigh, medial aspect, with 
sequelae including a disfiguring scar, 
soft tissue loss of the leg, and pain 
(claimed as a right knee and thigh 
disability) should be readjudicated.  In 
the event that the claim is not resolved 
to the satisfaction of the veteran, she 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  She should be given the 
opportunity to respond thereto.

The veteran has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Additionally, the Board reminds 
the veteran to submit any applicable private 
medical records in her possession or a release form 
to the VA so VA can obtain these records.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



